   Case 2:20-cr-20618-LVP-EAS ECF No. 1, PageID.1 Filed 12/11/20 Page 1 of 4




                                                       Case: 2:20−mj−30517
                                                       Assigned To : Unassigned
                                                       Assign. Date : 12/11/2020
                                                       Description: RE: DONOVAN
                                                       HAUGHTON (EOB)




December 11, 2020
Case 2:20-cr-20618-LVP-EAS ECF No. 1, PageID.2 Filed 12/11/20 Page 2 of 4
Case 2:20-cr-20618-LVP-EAS ECF No. 1, PageID.3 Filed 12/11/20 Page 3 of 4
 Case 2:20-cr-20618-LVP-EAS ECF No. 1, PageID.4 Filed 12/11/20 Page 4 of 4




December 11, 2020
